Case 1:13-cv-13142-ADB Document 369-4 Filed 07/20/20 Page 1 of 13




             EXHIBIT 2
    Case 1:13-cv-13142-ADB Document 369-4 Filed 07/20/20 Page 2 of 13




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

-------------------------------------------------------------X
CELINA ROBERTS, ANTHONY SCIOTTO,
ERIC BURNS, KERI DICKEY, ANGELA
RAMIREZ, DIANA SANTILLAN, CAMILLE
GHANEM, ARNOLD WILLIAMS, TOMMY
ZAHTILA, and GIANFRANCO PIRILO,
individually, and on behalf of other persons
similarly situated,

                                   Plaintiffs,               CIVIL ACTION NO. 1:13-CV-13142
                 v.

THE TJX COMPANIES, INC., a Delaware
Corporation; MARSHALLS OF MA, INC.,
a Massachusetts Corporation; MARMAXX
OPERATING CORP., a Delaware Corporation,
d/b/a MARSHALLS HOMEGOODS, d/b/a
MARSHALLS, d/b/a T.J. MAXX HOMEGOODS;
HOMEGOODS, INC., a Delaware Corporation;

                                    Defendants.
---------------------------------------------------------------X

                      [PROPOSED] PRELIMINARY APPROVAL ORDER

        WHEREAS, Plaintiffs Celina Roberts, Anthony Sciotto, Eric Burns, Keri Dickey,

Angela Ramirez, Diana Santillan, Camille Ghanem, Tommy Zahtila, and Gianfranco Pirolo

(“Plaintiffs”) and Defendants The TJX Companies, Inc., Marshalls of MA, Inc., Marmaxx

Operating Corp., and Homegoods, Inc. (“Defendants”) (together, the “Parties”) have entered

into a Stipulation and Settlement Agreement (“Settlement Agreement”) intended to resolve

claims asserted in this action that Defendants: (1) allegedly misclassified Merchandise

Assistant Store Managers (“MASMs”), Operations Assistant Store Managers (“Operations

ASMs”), and Customer Experience Assistant Store Managers (“Customer Experience ASMs”)
    Case 1:13-cv-13142-ADB Document 369-4 Filed 07/20/20 Page 3 of 13




at Marshalls, HomeGoods, Marshalls/HomeGoods combination stores, and on the HomeGoods

side of T.J. Maxx/HomeGoods combination stores outside of California, and failed to pay them

overtime in violation of the Fair Labor Standards Act; and (2) allegedly misclassified MASMs,

Operations     ASMs,     and    Customer      Experience     ASMs      at   Marshalls     stores    and

Marshalls/HomeGoods combination stores located in the State of New York, and failed to pay

them overtime in violation of the New York Labor Law (“ASM Claims”); and

        WHEREAS, the Settlement Agreement, together with its Exhibits, sets forth the terms

and conditions for a proposed settlement and dismissal with prejudice of the ASM Claims

against Defendants; and

        WHEREAS, for purposes of settlement only, Plaintiffs seek certification of the

following opt-out settlement class pursuant to Fed. R. Civ. P. 23:

        NEW YORK STATE LAW SETTLEMENT CLASS: Any and all persons
        employed in an ASM Position1 at a Marshalls store or a Marshalls/HomeGoods
        combination store located in the State of New York during the period from
        December 11, 2007 to March 28, 2020.

        WHEREAS, the Court has before it Plaintiffs’ Unopposed Motion for Preliminary

Approval of Class and Collective Action Settlement (“Plaintiffs’ Motion”) and papers in

support thereof, together with the Settlement Agreement and its Exhibits; and

        WHEREAS, the Court is satisfied that the terms and conditions set forth in the

Settlement Agreement are the result of good faith, arms’ length settlement negotiations

between competent and experienced counsel for both the Plaintiffs and Defendants; and

        WHEREAS, having reviewed and considered the Settlement Agreement and


1
 ASM Position refers to the Merchandise Assistant Store Manager, Operations Assistant Store Manager, and
Customer Experience Assistant Store Manager positions, collectively.




                                                   2
    Case 1:13-cv-13142-ADB Document 369-4 Filed 07/20/20 Page 4 of 13




accompanying Exhibits, Plaintiffs’ Motion, and the declaration filed in support of Plaintiffs’

Motion, and having heard and considered the argument of counsel, the Court makes the

findings and grants the relief set forth below.

         IT IS HEREBY ORDERED AS FOLLOWS:

 Jurisdiction, Preliminary Approval of the Settlement Agreement, Certification of New York
State Law Settlement Class for Settlement Purposes, and Appointment of Plaintiffs and Class
                                          Counsel

         1.       Capitalized terms used in this Order have the meanings assigned to them in the

Settlement Agreement and this Order.

         2.       The Court has jurisdiction over the subject matter of this Litigation, including

the ASM Claims, Plaintiffs, the members of the Settlement Classes2, Defendants, and the

implementation and administration of the Settlement Agreement.

         3.       The Court approves as to form and content the Parties’ Settlement Agreement

and its exhibits, and preliminarily adjudges the terms of the Settlement Agreement to be fair,

reasonable and adequate, and in the best interests of Plaintiffs and members of the Settlement

Classes, and directs consummation of its terms and provisions.

         4.       On the basis of the findings set forth below, the Court hereby conditionally

certifies the following New York State Law Settlement Class pursuant to Fed. R. Civ. P. 23

for settlement purposes only in accordance with the terms of the Settlement Agreement:




2
  Settlement Classes refers to the New York State Law Settlement Class and the FLSA Collective. The FLSA
Collective refers to individuals who: (1) were MASMs at Marshalls stores, HomeGoods stores, and
Marshalls/HomeGoods combination stores outside of California; (2) timely and properly opted in to this action
as party-plaintiffs; (3) were not subsequently dismissed from this Litigation by the Court; and (4) are members of
the conditionally certified FLSA collective in this Litigation.




                                                        3
   Case 1:13-cv-13142-ADB Document 369-4 Filed 07/20/20 Page 5 of 13




       NEW YORK STATE LAW SETTLEMENT CLASS: Any and all persons
       employed in an ASM Position at a Marshalls store or a Marshalls/HomeGoods
       combination store located in the State of New York during the period from
       December 11, 2007 to March 28, 2020.

       5.      If the Settlement Agreement is terminated pursuant to the terms of the

Settlement Agreement or this Court does not grant Final Approval of the Settlement

Agreement, or the settlement is not consummated for any reason whatsoever, the certification

of the New York State Law Settlement Class shall automatically be cancelled and shall be

void, and Defendants, pursuant to the terms of the Settlement Agreement, shall have reserved

all of their rights to challenge the propriety of collective action certification or class action

certification for any purpose. Defendants shall have reserved all of their rights to move to

decertify the Fair Labor Standards Act (“FLSA”) collective action should the Settlement

Agreement not become final. Additionally, Plaintiffs, pursuant to the terms of the Settlement

Agreement, reserve all of their rights, including the right to continue with the litigation of the

ASM Claims as set forth in the Settlement Agreement should the Settlement Agreement not

be consummated.

       6.      For the purposes of settlement only, the Court further conditionally appoints

Celina Roberts, Anthony Sciotto, Eric Burns, Keri Dickey, Angela Ramirez, Diana Santillan,

Camille Ghanem, Tommy Zahtila, and Gianfranco Pirolo, who are named plaintiffs in the

Third Amended Complaint, as “Plaintiffs” and representatives of the members of the

Settlement Classes. Plaintiffs, together with Class Counsel, are hereby authorized to act on

behalf of themselves and members of the Settlement Classes with respect to the Litigation and

the Settlement Agreement.




                                                4
   Case 1:13-cv-13142-ADB Document 369-4 Filed 07/20/20 Page 6 of 13




         7.    For the purposes of settlement only, the Court further conditionally finds that

Plaintiffs’ Counsel are adequate to serve as Class Counsel and conditionally appoints the

following as “Class Counsel” pursuant to Fed. R. Civ. P. 23(g): Sara Wyn Kane, Robert J.

Valli, Jr., and James A. Vagnini of VALLI KANE & VAGNINI LLP, Seth R. Lesser, Fran L.

Rudich and Christopher M. Timmel of KLAFTER OLSEN & LESSER LLP, Sam J. Smith and

Loren B. Donnell of BURR & SMITH, LLP, Hillary Schwab of FAIR WORK, P.C., Cyrus

Mehri and Michael D. Lieder of MEHRI & SKALET, PLLC, Marc S. Hepworth, Charles

Gershbaum, and David A. Roth of HEPWORTH, GERSHBAUM & ROTH, PLLC, Gregg

Shavitz, Camar Jones, and Alan L. Quiles of SHAVITZ LAW GROUP, PA, Emily E. Smith-

Lee of SLN LAW, LLC, and Jay D. Ellwanger of ELLWANGER LAW, LLP.

                       Notice to New York State Law Settlement Class

         8.    The Court authorizes notice of the settlement set forth in the Settlement

Agreement to members of the New York State Law Settlement Class, as the proposed

settlement falls within the range of reasonableness, and may be adjudicated fair, reasonable,

and adequate within the meaning of Fed. R. Civ. P. 23 and the Class Action Fairness Act of

2005 (“CAFA”), upon final consideration thereof at the Final Approval Hearing provided for

below.

         9.    The content of the proposed Settlement Notice to members of the New York

State Law Settlement Class is hereby approved. The Settlement Notice is accurate, objective,

informative and provides members of the New York State Law Settlement Class with the

information necessary to make an informed decision regarding their participation in, exclusion

from, or objection to the Settlement Agreement and its fairness.




                                              5
   Case 1:13-cv-13142-ADB Document 369-4 Filed 07/20/20 Page 7 of 13




       10.     The method of disseminating the Settlement Notice to be sent to members of

the New York State Law Settlement Class, as set forth in the Settlement Agreement, is hereby

found to be the best practicable means of providing notice of the settlement under the

circumstances and, when sent, shall constitute due and sufficient notice of the proposed

Settlement and the Final Approval Hearing to all members of the New York State Law

Settlement Class entitled to participate in the settlement, in full compliance with the notice

requirements of Fed R. Civ. P. 23, due process, the Constitution of the United States, the laws

of the Commonwealth of Massachusetts and all other applicable laws. The Parties are directed

to ensure that the Settlement Notice is disseminated to members of the New York State Law

Settlement Class according to the terms of Section VII of the Settlement Agreement. Such

Settlement Notice shall issue on or before the date that is twenty (20) calendar days from the

entry of this Order and after class data is finalized by the Claims Administrator.

                            Appointment of Claims Administrator

       11.     The Court approves and appoints JND Legal Administration (the “Claims

Administrator”) to serve as the Claims Administrator in accordance with the terms of the

Settlement Agreement and this Order. By agreeing to serve as the Claims Administrator, JND

Legal Administration voluntarily agrees to subject itself to the jurisdiction of this Court and

waives any jurisdictional objections.

       12.     The Claims Administrator shall perform the duties of the Claims Administrator

set forth in the Settlement Agreement, including but not limited to the distribution of the

Settlement Notice to members of the New York State Law Settlement Class and all other duties

enumerated in Section XV.D of the Settlement Agreement.




                                               6
   Case 1:13-cv-13142-ADB Document 369-4 Filed 07/20/20 Page 8 of 13




       13.      Prior to the Final Approval Hearing, the Claims Administrator shall provide to

the Parties a sworn statement attesting to compliance with the terms of the Settlement

Agreement, and the Parties shall file that statement with the Court.

             Requests for Exclusion from the New York State Law Settlement Class

       14.      Members of the New York State Law Settlement Class may request exclusion

from the Final New York State Law Settlement Class and the Settlement Agreement. Any

member of the New York State Law Settlement Class who wishes to be excluded (“opt-out”)

must send a written opt-out request for exclusion to the Claims Administrator, so that it is

received by the Claims Administrator at the address indicated in the Settlement Notice no later

than forty-five (45) calendar days after the date on which the Claims Administrator mails the

Settlement Notice to the members of the New York State Law Settlement Class, in accordance

with the terms of the Settlement Agreement. In order to be effective, this Request for Exclusion

must express the individual’s desire to be excluded from the Final New York State Law

Settlement Class, and include the individual’s name (and former names, if any), current

address, telephone number, and Social Security number, and the dates of employment, and

must be signed by the individual who is electing to be excluded. Requests for Exclusion that

do not include all required information, or that are not timely received by the Claims

Administrator, will be deemed null, void, and ineffective.

       15.      By opting out, any member of the New York State Law Settlement Class who

previously filed a consent form to join the FLSA Collective shall be deemed to have withdrawn

that consent and will no longer be a member of the FLSA Collective for any purpose, including

this Settlement Agreement.




                                               7
   Case 1:13-cv-13142-ADB Document 369-4 Filed 07/20/20 Page 9 of 13




       16.     Members of the New York State Law Settlement Class may not exclude

themselves by filing requests for exclusion as a group or class, but must in each instance

individually and personally execute a Request for Exclusion and timely transmit it to the

Claims Administrator in accordance with the terms of the Settlement Agreement.

       17.     Any member of the New York State Law Settlement Class who does not

properly and timely opt-out shall be bound by all the terms and provisions of the Settlement

Agreement, the Final Approval Order, the Final Judgment, and the releases set forth therein,

and will be deemed to have waived all objections and opposition to the fairness,

reasonableness, and adequacy of the Settlement Agreement, whether or not such person

objected to the Settlement and whether or not such person made a claim upon, or participated

in, the Settlement Agreement. All members of the New York State Law Settlement Class who

do not personally, timely and validly opt-out as set forth in the Settlement Agreement are

enjoined from proceeding against the Released Persons for the Released Claims.

       18.     All members of New York State Law Settlement Class who submit valid and

timely notices of their intent to be excluded from the Final New York State Law Settlement

Class, including but not limited to those who are also members of the FLSA Collective, shall

not: (i) have any rights under the Settlement Agreement; (ii) be entitled to receive a Settlement

Payment; (iii) have a right to object to the Settlement Agreement; and (iv) be bound by the

Settlement Agreement, any Final Approval Order, or the Final Judgment.

       19.     Any member of the New York State Law Settlement Class who does not elect

to be excluded from the Settlement Agreement may, but need not, enter an appearance through




                                               8
  Case 1:13-cv-13142-ADB Document 369-4 Filed 07/20/20 Page 10 of 13




his or her own attorney. Members of the New York State Law Settlement Class who do not

enter an appearance through their own attorneys will be represented by Class Counsel.

    Objections by Members of the New York State Law Settlement Class to the Settlement

       20.     Any member of the New York State Law Settlement Class who does not opt-

out from the Final New York State Law Settlement Class may object to the Settlement

Agreement. Each member of the New York State Law Settlement Class wishing to object to

the Settlement Agreement shall submit a timely written notice of his or her objection, which

shall set forth the Objector’s name and address, a detailed statement of the basis for each

objection asserted, the grounds on which the Objector desires to appear and be heard (if any),

and, if the Objector is represented by counsel, the name and address of counsel, and further

provide notice as to whether the Objector intends to appear at the Final Approval Hearing, and

an entry of appearance. If counsel is appearing on behalf of more than one Objector, counsel

must identify each such Objector and each such Objector must have individually complied

with the requirements of this Order.

       21.     To be timely, written notice of an objection in the appropriate form must be sent

so that it is received by the Claims Administrator no later than forty-five (45) calendar days

after the date on which the Claims Administrator mails the Settlement Notice to the members

of the New York State Law Settlement Class.

       22.     No member of the New York State Law Settlement Class shall be entitled to be

heard at the Final Approval Hearing (whether individually or through separate counsel) or to

object to the Settlement Agreement, and no written objections or materials submitted by any

member of the New York State Law Settlement Class shall be received or considered by the




                                               9
  Case 1:13-cv-13142-ADB Document 369-4 Filed 07/20/20 Page 11 of 13




Court at the Final Approval Hearing, unless such written objections or materials complied with

the requirements of this Order, are timely filed and served as set forth herein and detailed in

the form of Settlement Notice attached to the Settlement Agreement as Exhibit A. Any

member of the New York State Law Settlement Class who seeks to object but fails to comply

with the requirements of this Order will be deemed to have waived any right to object.

                     Schedule for Settlement and Claims Administration

       23.      The Court adopts the following schedule:

        Event                                        Proposed Timing

         Settlement Notice Sent to Members of        Twenty (20) calendar days after the
         the New York State Law Settlement           entry of this Order and after data is
         Class                                       finalized by the Claims Administrator
         Deadline for Members of the New York        Forty-five (45) calendar days after the
         State Law Settlement Class to File          date the Claims Administrator mails the
         Requests for Exclusion or Object to the     Settlement Notices to the members of
         Settlement                                  the New York State Law Settlement
                                                     Class
        Final Approval Hearing                       Not earlier than one-hundred (100)
                                                     calendar days after the date the
                                                     Preliminary Approval Motion was filed
                                                     with the Court


                                 The Final Approval Hearing

       24.      A hearing on Final Approval of the Settlement (the “Final Approval Hearing”)

is hereby scheduled to be held before this Court on ____ day of _____________ 2021 at

___:__0 _.M. in Courtroom __ of the John Joseph Moakley United States Courthouse, 1

Courthouse Way, Boston, Massachusetts, 02210, to determine whether: (a) the settlement set

forth in the Settlement Agreement is fair, reasonable, adequate, and in the best interests of the

members of the Final Settlement Classes; and (b) a Final Judgment as to the ASM Claims as




                                               10
  Case 1:13-cv-13142-ADB Document 369-4 Filed 07/20/20 Page 12 of 13




provided in the Settlement Agreement should be entered granting final approval of the

Settlement.

       25.     At the Final Approval Hearing, the Court shall also consider Class Counsel’s

application for attorneys’ fees, costs and expenses and the Service Payment Recipients’

application for Service Payments. Any application for an award of attorneys’ fees, costs, and

expenses, and any application for Service Payments to the Service Payment Recipients shall

be filed with the Court in connection with the Motion for Final Approval of the Settlement

Agreement.

       26.     The date and time of the Final Approval Hearing shall be set forth in the

Settlement Notice, but the Final Approval Hearing shall be subject to adjournment by the Court

without further notice to the members of the New York State Law Settlement Class other than

those who are Objectors.

       27.     Only members of the New York State Law Settlement Class who have filed and

served valid and timely notices of objection shall be entitled to be heard (whether individually

or through counsel) at the Final Approval Hearing. Any member of the New York State Law

Settlement Class who does not timely file an objection in writing to the Settlement, entry of

Final Judgment, Class Counsel’s application for fees, costs, and expenses, or to the Service

Payments proposed for the Service Payment Recipients, in accordance with the procedure set

forth in the Settlement Notice and mandated in this Order, shall be deemed to have waived any

such objection by appeal, collateral attack, or otherwise.

                                       Other Provisions




                                               11
  Case 1:13-cv-13142-ADB Document 369-4 Filed 07/20/20 Page 13 of 13




       28.     Each and every time period and provision of the Settlement Agreement shall be

deemed incorporated herein as if expressly set forth and shall have the full force and effect of

an Order of this Court.



SO ORDERED, this _______ day of ______, 2020




                                                     Hon. Allison D. Burroughs
                                                     United States District Judge




                                              12
